      Case 2:20-cv-00825-LMA-DMD Document 19 Filed 06/11/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


RICHARD BRANT KNIGHT                                                     CIVIL ACTION

VERSUS                                                                   NO. 20-825

SOCIAL SECURITY ADMINISTRATION                                           SECTION "I" (3)


                                           ORDER

       The Court, having considered the petition, the record, the applicable law, the Magistrate

Judge's Report and Recommendation, and the lack of any objections thereto, hereby approves the

Magistrate Judge's Findings and Recommendation and adopts it as its opinion.   Accordingly,

        IT IS ORDERED that the Defendant's Cross-Motion for Summary Judgment (Rec. Doc.

No. 17) is GRANTED, the Plaintiff’s Motion for Summary Judgment (Rec. Doc. No. 15) is

DENIED, and the Plaintiff's complaint be and is hereby DISMISSED WITH PREJUDICE.

       New Orleans, Louisiana, this 11th day of June, 2021.




                                            _________________________________
                                            LANCE M. AFRICK
                                            UNITED STATES DISTRICT JUDGE
